 


109 HR 1746 IH: Quadrennial Foreign Affairs Review Act
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1746 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Thornberry introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require a quadrennial review of the diplomatic strategy and structure of the Department of State and its related agencies to determine how the Department can best fulfill its mission in the 21st century and meet the challenges of a changing world. 
 
 
1.Short titleThis Act may be cited as the Quadrennial Foreign Affairs Review Act. 
2.Quadrennial foreign affairs review 
(a)FindingsCongress finds the following: 
(1)The Department of State, established in 1789, is responsible for representing the worldwide interests of the United States and for advancing the policies of the United States. 
(2)The Department operates over 260 posts in more than 180 countries throughout the world, has approximately 30,000 personnel, and has an annual budget of over $9,000,000,000. 
(3)There have been dramatic changes in the world in which the Department must function, including changes in technology, changes in religious, ethnic, and regional conflicts, and changes in economic, political, and military relationships. Moreover, the world has witnessed the spread of weapons of mass destruction and the spread of terrorism. Yet, there has been little change in the diplomatic strategy and structure of the Department or of its posts throughout the world. 
(4)The Department and all United States diplomatic efforts should be the subject of a quadrennial review to determine how the Department can best fulfill its mission and meet the challenges of a changing world. 
(b)Quadrennial reviewNot later than September 30 of every year that is evenly divisible by four, the Secretary of State shall submit to the Committee on International Relations of the House of Representatives and to the Committee on Foreign Relations of the Senate a comprehensive examination of the diplomatic strategy and structure, foreign assistance programs, budget plans, and public diplomacy plans of the Department of State and its related agencies to determine the foreign affairs strategy of the United States to best meet the challenges of a changing world, together with the response report required under subsection (c)(2). Such comprehensive examination shall be referred to as a quadrennial review. 
(c)Involvement of National Foreign Affairs Panel 
(1)Submission of review to PanelNot later than July 30 of the year in which a quadrennial review is conducted, the Secretary of State shall submit to a National Foreign Affairs Panel (in this Act referred to as the Panel), established in accordance with section 3, a copy of such quadrennial review. 
(2)Response reportNot later than August 30 of the year in which a quadrennial review is submitted to a Panel under paragraph (1), such Panel shall submit to the Secretary a report responding to the findings, conclusions, and recommendations of such quadrennial review.  
(d)Contents of quadrennial reviewThe quadrennial review shall include the following information: 
(1)A review of the current structures of the Department of State and its related agencies, including the organization and operation of United States embassies and consulates abroad, to determine how best to efficiently and effectively represent the interests of the United States throughout the world and advance the policies of the United States. 
(2)A review of the level of cooperation and degree of integration of the Department of State with other Federal departments and agencies, including the Department of Defense, the Department of Homeland Security, the Department of the Treasury, the Department of Commerce, the Office of the United States Trade Representative, the Agency for International Development, the Drug Enforcement Agency, and the elements of the intelligence community. 
(3)Recommendations related to how best to meet the anticipated roles and missions of such departments and agencies in the future. 
(4)A review of the efforts of the Department of State with respect to public diplomacy and any recommendations for changes or modifications in public diplomacy initiatives or programs in order to improve performance. 
(5)An examination of the assumptions used in the quadrennial review by the Secretary, including assumptions relating to cooperation between the Department and other Federal departments and agencies, communication with allies, levels of risk, real-time situational awareness, and immediate communication within the Department. 
(6)An examination of the forward presence and pre-positioning necessary for the Department to engage in negotiation and conflict deterrence in response to anticipated threats and conflicts. 
(7)An examination of the process of how the Department develops scenarios that may require a Department response, and recommendations for improving this process to incorporate nontraditional threat planning scenarios and input from other Federal departments and agencies and nongovernmental organizations. 
3.National Foreign Affairs Panel 
(a)EstablishmentNot later than December 1 of the year immediately preceding the year in which a quadrennial review is conducted, the Secretary of State shall establish a nonpartisan, independent panel to be known as a National Foreign Affairs Panel. 
(b)Membership 
(1)In generalA Panel shall be composed of a chairperson and eight other individuals appointed by the Secretary, in consultation with the chairman and ranking member of the Committee on International Relations of the House of Representatives and the chairman and ranking member of the Committee on Foreign Relations of the Senate, from among individuals in the private sector who are recognized experts in matters relating to the foreign affairs and diplomacy interests of the United States. 
(2)QuorumFive members of a Panel shall constitute a quorum. 
(c)DutiesA Panel shall submit to the Secretary the response report required under section 2(c)(2).  
(d)Information from Federal agenciesA Panel may secure from the Department of State and its related agencies and from any other Federal department or agency such information as such Panel considers necessary to carry out its duties under this Act. The head of the department or agency concerned shall ensure that information requested by such Panel under this subsection is promptly provided to such Panel. 
(e)Personnel matters 
(1)Compensation of membersEach member of a Panel shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of such Panel. 
(2)Travel expensesMembers of a Panel shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for such Panel. 
(3)Executive Director and staffWithout regard to the civil service laws and regulations, the chairperson of a Panel may appoint and terminate an Executive Director and a staff of not more than four additional individuals, none of whom may be current employees of the Department of State or members of the Foreign Service, if such Panel determines that an executive director and staff are necessary in order for such Panel to perform its duties effectively. The employment of an Executive Director shall be subject to confirmation by a majority of members of such Panel. 
(4)Compensation of Executive DirectorThe chairperson may fix the compensation of the Executive Director, if one is appointed pursuant to paragraph (3), without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the Executive Director may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(5)Detail of Government employeesAn employee of the Federal Government may be detailed to a Panel without reimbursement, and such detail shall be without interruption or loss of civil or foreign service status or privilege with respect to such employee. The Secretary shall ensure that a sufficient number of employees are detailed to a Panel to enable such Panel to carry out its duties effectively. 
(6)Travel conditionsTo the maximum extent practicable, the members and employees of a Panel shall travel on Government aircraft, ships, vehicles, or other conveyances when travel is necessary in the performance of the duties of such Panel, except that no such aircraft, ship, vehicle, or other conveyance may be scheduled primarily for the transportation of any such member or employee when the cost of commercial transportation is less expensive. 
(f)Administrative provisions 
(1)Use of the mailsA Panel may use the United States mails and obtain printing and binding services in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(2)Administrative and support servicesThe Secretary of State shall furnish a Panel with any administrative and support services requested by such Panel. 
(3)Gifts and donationsA Panel may accept, use, and dispose of gifts or donations of services or property. 
(g)Payment of Panel expensesThe compensation, travel expenses, and per diem allowances of members and employees of a Panel shall be paid out of funds made available to the Department of State for the payment of compensation, travel allowances, and per diem allowances, respectively, of civilian employees of the Department. Any other expenses of a Panel shall be paid out of funds made available to the Department for the payment of similar expenses incurred by the Department. 
(h)Sunset provisionA Panel shall terminate 30 days after the submission of the response report required under section 2(c)(2). 
 
